871 So. 2d 1019 (2004)
JUPITER MORTGAGE CORP., Appellant/Cross appellee,
v.
BANK OF AMERICA, N.A., Appellee/Cross-appellant.
No. 3D03-574.
District Court of Appeal of Florida, Third District.
April 28, 2004.
Gary Barcus, Pembroke Pines, for appellant/cross-appellee.
Rones and Navarro and Victor K. Rones, North Miami Beach, for appellee/cross-appellant.
Before SCHWARTZ, C.J., and SHEVIN and WELLS, JJ.
WELLS, Judge.
Jupiter Mortgage Corporation appeals from a final summary judgment awarding recovery in favor of Bank of America, N.A., under the terms of a business note and security mortgage. We affirm the judgment because the record indisputably shows that an officer of Jupiter's predecessor in interest was authorized both to sign the note on the predecessor/corporation's behalf and to borrow the principal amount ($50,000) stated in the note.[1] We also affirm the trial court's order denying Jupiter's motion to recuse.
Bank of America cross-appeals claiming that the trial court failed to award it the full amount ($61,454.26) loaned to Jupiter's predecessor. In light of the undisputed evidence that the bank advanced this amount to Jupiter's predecessor, we remand for the modification of the final judgment to award to Bank of America the full amount loaned and unpaid, plus interest and late charges, if appropriate.
Affirmed and remanded for further proceedings consistent with this opinion.
NOTES
[1]  The judgment can also be sustained because the loan was ratified by Jupiter's predecessor. See Spurrier v. United Bank, 359 So. 2d 908, 910 (Fla. 1st DCA 1978) (confirming that a corporation ratified the purportedly unauthorized signatures of a corporate officer on two promissory notes when it accepted the benefits of the note).